oOo on BD UH fF WY NY —

N NY NH N NY NY NN NN NO | | | FT Ff Ff F- F- - FS
oN A AN B&B Ye Ne =&— oO Oo HN KH KH FF WD NH —- &

|

 

 

Case 3:18-cv-00137-MMD-CBC Document 10 Filed 07/24/19 Page 1 of 4

 

L
AARON D. FORD 12 FILED ——— RECEIVED
Attorney General —— ENTERED —— SERVED ON
DENNIS W. HOUGH, Bar No. 11995 COUNSEL/PARTIES OF RECORD
Deputy Attorney General
State of Nevada
Public Safety Division JUL 29 2019
100 N. Carson Street
Carson City, NV_89701-4717 CLERK US DISTRICT COURT

Tel: (775) 684-1254 DISTRICT OF
E-mail: dhough@ag.nv.gov BY: NEVADA DEPUTY

 

 

 

 

 

 

 

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
obpoere
FLAVIO MORENO,
Case No. 3:18-cv-00137-MMD-CBC
Plaintiff,
Vv. DEFENDANTS’ MOTION FOR

ENLARGEMENT OF STAY
NEV. DEPT. CORR., et al.,

Defendants.

 

Defendants, by and through counsel, Aaron Ford, Attorney General of the State of Nevada, and
Dennis W. Hough, Deputy Attorney General, hereby move this Honorable Court an enlargement of the
stay in this matter until one week following the yet-to-be-scheduled Early Mediation Conference. This
motion is based on Fed. R. Civ. P. 6(b)(1), the following memorandum of points and authorities, and all
papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
IL INTRODUCTION

This case is an inmate civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 4 at 1. Plaintiff,
Flavio Moreno (Plaintiff), is an inmate in the custody of the Nevada Department of Corrections. Jd. The
events at issue in Plaintiff's complaint took place at Lovelock Correctional Center. Id.

The Court has not yet set the Early Mediation Conference. —

///
///
/I/

 
oO Oo NBO He ee WY NY =

my NY NHN NY N NY NY NN NO | Ff Ff FF Ff FP FS ShlUh eh
oN KR AN Bk BH NH —=— OG Oo eH NHN DH F&F WH NH —-| O&

Case 3:18-cv-00137-MMD-CBC Document 10 Filed 07/24/19 Page 2 of 4

II. DISCUSSION

A. Fed. R. Civ. P. 6(b)(1) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.
1] 1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Jd. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 609 (9th Cir. 1992).

B. Good cause exists to enlarge the stay and allow the parties to continue settlement
negotiations.

In the present case, the 90-day stay expires before the date currently set for an Early Mediation
Conference. It is appropriate that the Court’s timelines conform to the calendar realities.

///
///
///
///
/Tf

///

 

 

 
Oo Oo ND AW FF WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

|

Case 3:18-cv-00137-MMD-CBC Document

Ill. CONCLUSION

10 Filed 07/24/19 Page 3 of 4

The Court should enlarge the time for stay until one week past the currently set Early

Mediation Conference. The 90-day Stay should be enlarged to one week past the date of the Early

Mediation Conference.

DATED this 24th day of July, 2019.

AARON D. FORD
Attorney General .

By:

 

“
DENNIS W. HOUGH, Bar N6. 11995

Deputy Attorney General

Attorneys for Defendants

 

IS SO ORDERED

   
 

DATED: TCA LOY

 
oo oN Dn HW SF WY NY

10
11
12
13
14
15
16
17
18
19
20
yA
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00137-MMD-CBC Document 10 Filed 07/24/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 24th day of July, 2019, I caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR ENLARGEMENT OF STAY, by U.S. District Court CM/CFE Electronic Filing to:

Flavio Moreno, #1049218
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
Icclawlibrary@doc.nv.gov

\
yy

An employee of the
Office of the Attorney General

 
